Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 1 of 31 PageID 611




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                       CASE NO. 6:19-cr-209-ORL-40LRH

  IVAN ANDRE SCOTT


        GOVERNMENT’S NOTICE AND MOTION TO PRECLUDE
       TESTIMONY OF ROBYN LYNN SZTYNDOR AND EXCLUDE
               DEFENSE EXHIBITS 35-36 AND 39-42

        The United States of America hereby moves to preclude the testimony of

  Robyn Lynn Sztyndor, who the Defendant first noticed as a witness on

  December 31, 2020. On January 1, 2021, the Defendant notified the government

  that Ms. Sztyndor—who holds herself out as a health care attorney and

  represents or has represented numerous individuals under investigation for

  federal crimes in connection with cancer genetic (“CGx”) testing and

  telemedicine fraud schemes—will testify as a “fact witness” concerning “some

  conversations between Ivan [Scott] and parties involved in the case.” The

  government moves to exclude evidence regarding these conversations for several

  reasons.

        First, as explained below, the proffered testimony of Ms. Sztyndor and

  related exhibits essentially boils down to this: Defendant, along with other patient

  recruiters, referred Medicare beneficiaries to labs not charged in this indictment:
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 2 of 31 PageID 612




  Metric Labs and Spectrum Labs. In or around June 2019, Defendant and the

  other patient recruiters learned that the owners of Metric and Specturm would

  not be paying the illegal kickbacks owed to the patient recruiters for the patient

  referrals. Defendant now seeks to introduce, through Ms. Sztyndor, evidence that

  between June 2019 (approximately a month after the conspiracy alleged in the

  indictment ended in May 2019) through November 2019, Defendant and the

  other patient recruiters discussed strategies to extract payment from the owners

  of Metric and Spectrum – including threatening a lawsuit against the two owners.

  Notwithstanding the fact that none of the patient recruiters ever actually filed a

  lawsuit against Metric and Spectrum, Defendant now seeks to introduce evidence

  of these discussions to prove he did not know the conduct with which he is

  charged was illegal.

        Such evidence is classic inadmissible hearsay. The proposed testimony is

  the same as Defendant proffering a third-party to testify, “Ivan Scott told me he

  is innocent.” But such self-serving false exculpatories – introduced through third

  parties – do not fit within any hearsay exception.

        Moreover, the proposed testimony and exhibits are irrelevant. Neither

  Defendant nor any other patient recruiter actually filed a lawsuit against Metric

  or Spectrum. All they did was make threats to file a lawsuit in an attempt to

  extort illegal payments from the lab owners. If Defendant had actually followed

  through with his threat of a lawsuit and filed a complaint in open court saying he


                                          2
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 3 of 31 PageID 613




  was demanded money – that might be relevant to Defendant’s state.              But

  Defendant’s idle threats to file a lawsuit – which the Court will learn through the

  course of the trial was a common tactic of Defendant’s – shed no light on his

  mental state and fall far short of showing that he thought what he was doing was

  legal. The testimony and exhibits must be excluded for this additional reason.

        Second, to the extent Ms. Sztyndor will introduce evidence to lay the

  groundwork for an advice of counsel or good faith defense (such as by

  introducing Defense Exhibits 35-36 and 39-42 1), her testimony is precluded by

  the Court’s prior order on this topic. In any event, the evidence disclosed by the

  Defendant to date does not lay an adequate basis for asserting an advice of

  counsel or good faith defense and therefore is irrelevant for that purpose.

        Finally, although defense counsel has represented that Ms. Sztyndor’s

  testimony will not pertain to Medicare regulations concerning the coverage of

  cancer genetic (“CGx”) testing or the Anti-Kickback Statute (“AKS”), the

  government nonetheless seeks to preclude any legal opinion or expert testimony




  1
          On January 2, 2021, the Defendant sent the government an exhibit list that
  has not yet been filed on the docket, which included additional exhibits not
  previously identified on the Defendant’s previously filed exhibit list. The
  government assumes that the Defendant has provided the Court with copies of
  all its exhibits and updated exhibit list, as required. If not, the government is
  happy to provide the Court with copies of the defense exhibits discussed herein.

                                          3
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 4 of 31 PageID 614




  by Ms. Sztyndor on these topics based on recent communications Ms. Sztyndor

  has sent to the government. 2

                                  Procedural History

         The Defendant was indicted on September 24, 2019 for his role in a

  scheme to defraud Medicare and pay and receive kickbacks in connection with

  fraudulent CGx testing and telemedicine services. (Dkt. 1) The indictment

  alleges that between November 2018 and May 2019, Defendant engaged in a

  conspiracy to defraud Medicare and to pay and receive kickbacks. After several

  continuances (Dkt. 46, 51, 54, 57, 67, 71), this case is set to begin trial on January

  4, 2021.

         On February 20, 2020, the government represented during a status

  conference that defense counsel advised that they did not possess reciprocal

  discovery, would not offer an advice of counsel defense and would not disclose

  an expert witness. (Dkt. 34 citing Rough Tr. 174:20-25). The government has

  received no notice of expert testimony from the Defendant to date.

         On March 12, 2020, the Court precluded the Defendant “from asserting

  an advice of counsel or good faith defense at trial, including but not limited to



  2
         The government reserves all other objections to Ms. Sztyndor’s testimony,
  including on relevance grounds. The government cannot meaningfully present
  such objections here without knowing the anticipated scope of the testimony in
  this case.



                                            4
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 5 of 31 PageID 615




  calling witnesses for the purpose of advancing an advice of counsel defense, or

  referencing attorneys or advice received from attorneys during opening

  argument, cross-examination of Government witnesses and closing argument.”

  (Dkt. 44)

        On December 31, 2020—just four days before trial is scheduled to begin—

  the Defendant filed his witness list, which, for the first time, informed the

  government that he plans to call Robyn Lynn Sztyndor. Notably, the Defendant

  did not disclose Ms. Sztyndor as an expert witness, nor did the Defendant provide

  the government with any summary of Ms. Sztyndor’s opinions, bases and the

  reasons for the opinions, or her qualifications as required by the Court’s

  Scheduling Order and Federal Rule of Criminal Procedure 16(b)(1)(C). 3

        On January 1, 2021, the Defendant informed the government that Ms.

  Sztyndor would offer “fact witness” testimony regarding “some conversations”




  3
         On September 26, 2019, the Court entered a Scheduling Order requiring
  the government to notice any expert witnesses within 14 days, and the Defendant
  to notice any expert witnesses within 21 days. (Dkt. 8) On October 16, 2019
  and, following trial continuances, on January 31, 2020, the Government
  disclosed to the Defendant via letters that the government intends to call two
  expert witnesses: Stephen Quindoza, an expert regarding Medicare coverage
  requirements; and Dr. Anthony Magliocco, an expert regarding cancer and
  cancer genetic testing. The government provided fulsome disclosures of the
  qualifications and nature and scope of both witnesses’ anticipated testimony.
  The government also identified both experts on witness lists filed on March 11,
  2020 and December 28, 2020. (Dkt. 40, 85)



                                         5
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 6 of 31 PageID 616




  to which she, the Defendant, and others were a party. Defendant did not provide

  any further detail about Ms. Sztyndor’s testimony.

        On January 2, 2021, the Defendant produced select defense exhibits to the

  government along with a new exhibit list disclosing additional conversations

  involving Ms. Sztyndor that were not identified on the Defense exhibit list

  previously filed with the Court on December 31, 2020. Defendant offered no

  explanation for the lateness of these disclosures.     The government is still

  reviewing these exhibits—the majority of which the government saw for the first

  time on January 2—and reserves any additional objections to assert at a later

  time, but wanted to alert the Court to the objections contained in this motion as

  early as practicable.

                           Background on Ms. Sztyndor

        Ms. Sztyndor leads RLS Law P.A. 4 Ms. Sztyndor represents multiple

  individuals charged with, or being investigated for, fraud and/or kickback

  schemes pertaining to CGx testing and telemedicine. In that capacity, Ms.

  Sztyndor has been in communication with government attorneys regarding these

  investigations.

        Between December 26, 2020 and December 30, 2020, Ms. Sztyndor sent

  at least 15 emails to various federal prosecutors (but not undersigned counsel)


  4
       See RLS Law PA, available at https://rlslawfl.com/ (last accessed
  12/31/2020).

                                         6
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 7 of 31 PageID 617




  outlining various legal theories about Medicare rules and regulations and the

  AKS. The emails attached legal memoranda from Ms. Sztyndor, which appear

  to be in draft, rather than final, form. In essence, Ms. Sztyndor argued that (i)

  based on her review of various Medicare rules and regulations, and contrary to

  the allegations in the indictments of her clients and others, Medicare provided

  coverage for cancer screening genetic tests in the absence of signs of symptom of

  disease; and (ii) the kickback payments from labs to marketers of CGx tests were

  exempted from the AKS under certain statutes and regulations.          On these

  grounds, Ms. Sztyndor asserted that CGx-related indictments should be

  dismissed. 5

         According to her draft legal memoranda, Ms. Sztyndor strongly opposes

  the government’s prosecution of multiple actors in the cancer genetic testing

  fraud space. Notably, some individuals being prosecuted and others who are

  under federal investigation report that Ms. Sztyndor represented them at some

  point in time. Furthermore, Ms. Sztyndor’s drafts argue, without merit, that the

  government’s prosecution theory is wrong and the CGx-related indictments are

  invalid. These memos cite to Medicare rules and regulations regarding Medicare



  5
         To the government’s knowledge, Ms. Sztyndor has not actually moved to
  dismiss any CGx cases. Rather, the government believes that Ms. Sztyndor
  conveyed these draft legal memoranda to convince the government to dismiss
  CGx indictments or to cease CGx-related investigations, including investigations
  into her own clients.


                                         7
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 8 of 31 PageID 618




  coverage of CGx testing, many of which were noticed on the Defendant’s

  December 31, 2020 exhibit list.

         On December 29, 2020, defense counsel inquired about memoranda

  written by Ms. Sztyndor that may undercut the prosecution’s theory against the

  Defendant. Defense counsel asked if there was anything that the government

  needed to disclose in that regard. The government responded on December 30,

  2020, confirming that Ms. Sztyndor had sent what appeared to be legal argument

  in draft format. The government further stated that the draft legal arguments

  were meritless and that the government had no obligation to disclose these draft

  legal memoranda. Defense counsel did not respond to the government, but filed

  his witness and exhibit lists the next day.

         The Defendant provided certain exhibits and an updated exhibit list to the

  government on January 2, 2021, which identifies the following Defense Exhibits

  (“DX”) involving Ms. Sztyndor:

      • DX35: A June 21, 2019 to May 15, 2020 email chain involving Ms.
        Sztyndor, Ivan Scott, an attorney named Sam Louis who represented a lab
        called “Metric,” and numerous other marketers who, like Ivan Scott, were
        paid kickbacks by Metric in exchange for patient referrals. 6


  6
         Defendant’s kickback relationship with Metric was disclosed in the
  government’s 404(b) notice out of an abundance of caution, although the
  particular evidence regarding Metric that the government intends to introduce is
  inextricably intertwined with the charged conspiracy and therefore not 404(b)
  evidence. In contrast, the conversations the Defendant seeks to introduce
  regarding Metric have nothing to do with the charged conspiracy.



                                           8
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 9 of 31 PageID 619




      • DX36: A June 22, 2019 email from Ms. Sztyndor to Sam Louis, copying
        Ivan Scott and the other marketers.

      • DX39: June 2019 – November 2019 Whats App messages for a chat group
        called “Settlement Group,” which includes Ivan Scott, Ms. Sztyndor, and
        the other marketers who had worked for Metric.

      • DX40-41: Two July 4, 2019 recordings of Ivan Scott which were sent to
        the “Settlement Group” as voice messages.

      • DX42: A November 3, 2019 recording of Sean Quilter (a now-deceased
        marketer who Ms. Sztyndor purported to represent) and was sent to the
        “Settlement Group” as a voice message.


                                    ARGUMENT

      I.     Ms. Sztyndor’s Testimony About Conversations Involving The
             Defendant Is Inadmissible Hearsay And Irrelevant.

           According to the Defendant, Ms. Sztyndor will testify solely about

  conversations between the Defendant and other parties. Such testimony is

  hearsay, unless it satisfies a hearsay exception or is not offered for its truth. Fed.

  R. Evid. 801, 7 802, 803. Based on the limited disclosures from the Defendant

  concerning the purpose of Ms. Sztyndor’s testimony, the government is

  constrained to conclude that she will testify to hearsay statements.            Such

  statements should be excluded.



  7
          Although the government can introduce Defendant’s statements and those
  of his co-conspirators under Rule 801(d)(2), which provides that the statement of
  an opposing party is not hearsay, Defendant cannot rely on this provision to
  introduce his own statements through his own witness; they are his statements,
  not the statements of a party opponent.


                                            9
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 10 of 31 PageID 620




         The conversations reflected in DX35-36, and 39-42 fall largely into five

   buckets, each of which is inadmissible for the reasons discussed below. At

   bottom, these conversations have no evidentiary value and will serve solely to

   inflame and confuse the jury.

         The Defendant has proffered that, these “statements will be used to

   impeach [government] witnesses who will claim that Ivan was knowingly

   participating in a kickback scheme. They are admissible as state of mind

   exceptions and present sense impressions.” In other words, the Defendant seeks

   to submit his own out-of-court statements, the out-of-court statements of

   numerous other marketers who are not witnesses in this case, and the views of

   Ms. Sztyndor (a lawyer who never represented the Defendant) as evidence of the

   Defendant’s state of mind. Such hearsay is no substitute for evidence.

         A. Legal Opinions From Sam Louis Are Inadmissible.

         One category of hearsay statements contained in DX35 and 36 are legal

   opinions from Sam Louis, an attorney for the lab Metric, provided to Ms.

   Sztyndor and various marketers for Metric, including Ivan Scott, indicating that

   Metric’s payment arrangements with these marketers may have run afoul of the

   AKS, the CGx samples the marketers generated may not have been covered by

   Medicare, and therefore that Metric would not be paying the marketers. For

   example, DX 35 reflects Mr. Louis’ June 21, 2019 email to Ivan Scott, Ms.




                                         10
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 11 of 31 PageID 621




   Sztyndor, and numerous marketers who apparently worked for Metric, in which

   Mr. Louis states in part:

         [T]he Labs would not forward payment for marketing services as
         a result of concerns regarding: 1. Whether the compensation
         arrangement with Marketing entities implicate the Anti-Kickback
         Statute due to payment based on a percentage of collections….

         Mr. Louis’ view of the law as reflected in an out-of-court statement is

   hearsay. In addition, the fact that Mr. Louis’ view of the law was communicated

   to the Defendant, other marketers for Metric, and Ms. Sztyndor is irrelevant to

   whether the Defendant committed health care fraud or violated the AKS with

   respect to his relationships with other labs.

         B. Legal Opinions And Other Commentary From Ms. Sztyndor Are
            Inadmissible.

         A second category of statements throughout DX 35, 36, and 39 consists of

   legal opinion from Ms. Sztyndor indicating that her clients’ contracts with Metric

   for flat fee payments were legal and that Mr. Louis’ interpretation of Medicare

   coverage of CGx testing was incorrect.

         For example, DX35 reflects Ms. Sztyndor’s June 21, 2019 reply to Mr.

   Louis, copying Ivan Scott and numerous marketers, stating in part:

         [I]f these samples were generated unlawfully as you seem to
         indicate … , then I can only assume you fully refunded Medicare
         …. I have reviewed my clients’ agreements and have found
         nothing unlawful about an hourly agreement or a flat fee
         settlement payment. Both are safe harbor compliant.




                                            11
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 12 of 31 PageID 622




          Ms. Sztyndor’s view (expressed here in an inadmissible out-of-court

   statement offered for its truth) that her clients’ arrangements with Metric were

   legal says nothing about whether the Defendant’s arrangements with anyone,

   much less with the laboratories, marketers, and doctors at issue in the charged

   conduct, were legal.     Ms. Sztyndor has never purported to represent the

   Defendant and the fact that she sent incorrect legal advice in email or text

   message blasts to numerous individuals including the Defendant does not make

   her statements admissible or provide a defense in this case. The Defendant has

   never disclosed what information about his arrangements with Metric or with

   the laboratories or players at issue in this case he ever provided to Ms. Sztyndor,

   which would be necessary to make her opinions relevant in any way. 8 If the

   Defendant believed any of his arrangements were appropriate, the proper way to

   introduce such evidence is though his own testimony about his state of mind,

   under oath and subject to full cross-examination. Ms. Sztyndor’s legal posturing

   on behalf of other individuals is not a substitute for admissible evidence.

          Ms. Sztyndor made numerous other inadmissible comments through DX

   39 that fall far short of legal opinion but are equally inadmissible. For example,

   on July 2, 2019, Ms. Sztyndor stated that “he [Sam Louis] is kind of a slime ball.

   I was like let’s get this in court and file a declaratory action that this was proper


   8
         Her opinions would still be irrelevant and inadmissible for many reasons,
   including those discussed in Section II and III.


                                            12
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 13 of 31 PageID 623




   and he didn’t want to do that.” In another example from DX 39, Ms. Sztyndor

   stated on July 10, 2019 that, “I heard back apparently he [Sam Louis] threw the

   rep groups under the bus to DOJ.” These statements contain double hearsay,

   each layer of which is inadmissible. In addition, Ms. Sztyndor’s personal view

   of Sam Louis, her personal desire to sue Mr. Louis’ client, and her belief (based

   on what she “heard back”) that Mr. Louis “threw” unspecified “rep groups”

   under the bus is irrelevant and would serve only to inflame the jury and introduce

   confusion into this trial.

          C. Out-Of-Court Statements From Other Marketers Who Are Not
             Parties Or Witnesses In This Case Are Inadmissible.

          A third bucket of hearsay statements contained throughout DX35-36, 39,

   and 42 include statements from other marketers besides the Defendant---who are

   not parties to or witnesses in this trial---expressing outrage over the fact that

   Metric refused to pay for their marketing services and contemplating a civil

   lawsuit against Metric to enforce payment.

          For example, DX35 reflects one such marketer responding on June 21,

   2019 to Sam Louis, Ms. Sztyndor, Ivan Scott, and numerous other marketers, as

   follows (in part):

          So in other words they [Metric] will not be paying medicare they
          are just using that as a way to steal money from all of us[.] I find
          it to be very funny because they want to act as they are great people
          but in the same breath they are thieves HAHA[.]




                                           13
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 14 of 31 PageID 624




         Likewise, DX39 reflects another marketer messaging the following on July

   18, 2019 to numerous participants in a Whats App messaging group called

   “Settlement Group,” including Ms. Sztyndor, the Defendant, and other

   marketers for Metric: “I feel we need to file suit soon since nothing is improving

   or moving forward. What are all of your thoughts?” Mr. Scott responded to the

   group the same day, stating, “I agree.”

         This marketer’s belief that Metric was stealing from him is immaterial, as

   is the fact that he apparently finds his predicament “funny,” thinks that

   individuals associated with Metric are “thieves,” and wants to sue them. DX 35,

   36, and 39 and littered with similar gripes from these marketers about Metric’s

   decision not to pay them, all of which are hearsay and entirely irrelevant. It

   makes no difference to this case that these individuals, who are not parties or

   witnesses in this case, were upset because they did not receive their kickback

   payments. Their discussions about a lawsuit against Metric---which never in fact

   materialized---simply flow from their anger toward Metric. This is inflammatory

   hearsay language designed to make it appear that labs took advantage of

   legitimate marketers, but such self-serving statements from an unsworn witness

   offered for their truth are inadmissible.

         The same goes for the Defendant’s statement that he “agree[s]” that Metric

   should be sued. If he would like to testify about suing Metric, to the extent any

   such testimony is relevant (which the government does not concede), the proper


                                               14
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 15 of 31 PageID 625




   way to do that would be through the Defendant’s sworn testimony and not

   through an out-of-court statement offered for its truth and admitted through Ms.

   Sztyndor. 9

         D. Any Discussions About The Validity Of Federal Indictments Or
            Investigations Are Inadmissible.

         A fourth bucket of inadmissible hearsay statements include discussions

   among the Defendant, Ms. Sztyndor, and these other marketers about the

   validity of federal, criminal investigations and indictments and the potential

   cooperation of certain subjects in those investigations.

         For example, DX39 reflects Ivan Scott’s message on July 17, 2019 to

   numerous participants, including other marketers for Metric and Ms. Sztyndor:

   “Nope well my attorney today said his he [sic] thinks Metric is facing some prison

   time.” Another marketer responded, “Yes because they committed fraud against

   all of us. They stopped paying in January and still signed with us and others in

   February and never told us to stop sending them patients.”          Likewise, in

   discussing a potential investigation of a different lab, Ms. Sztyndor informed the

   same group that, “They aren’t subjects or targets because they never paid [lab] or

   engaged in business via a financial transaction.”



   9
         DX 42, which is a recording from one of these other marketers, appears to
   have no content. In any event, the person who the Defendant alleges sent this
   recording is deceased.



                                           15
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 16 of 31 PageID 626




          The marketers or Ms. Sztyndor’s statements about the nature of or the

   validity of federal indictments and investigations, contained through DX 39 are

   hearsay (and often double hearsay relaying what other individuals told them) and

   irrelevant. The marketers’ self-serving belief that law enforcement’s investigation

   of these matters are misguided is of no consequence in this trial.

          E. The Defendant’s Own Statements Are Inadmissible.

          A fifth and critical category of statements is the Defendant’s statements

   expressing desire to be paid by Metric, a desire to sue Metric, his indictment in

   this case, and the fact that he had attorneys looking into the money that Metric

   supposedly owed him.

          For example, DX35 reflects Ivan Scott’s June 21, 2019 response to Mr.

   Louis’ email, copying Ms. Sztyndor and numerous other marketers:                   “My

   Attorney is working on this too they just opened a can for no reason I’m gonna

   go to there [sic] local paper about this I have all there [sic] names of this [sic] isn’t

   settled soon.” Likewise, DX36 reflects Ivan Scott’s June 22, 2019 email to

   numerous marketers as well as Ms. Sztyndor, noting that, “Nice I’ll tell my

   attorney as well [to join a call scheduled with Ms. Sztyndor and the other

   marketers] we have to win this I’m kinda excited I don’t like bullies or thieves.”

          In DX39, participants circulated what appears to be a copy of the press

   release announcing Mr. Scott’s indictment, to which Mr. Scott stated in part,

   “metric put me on the front line and then they gave me a bunch of bs charges


                                              16
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 17 of 31 PageID 627




   there [sic] going after so many people.” Ms. Sztyndor later commented that

   “Metric and spectrum deserve to be imprisoned. That’s so messed up,” and

   offered for Mr. Scott’s attorneys to “contact me for anything regarding healthcare

   law” because “I know the statutes really well.”

         DX 40 and 41 are both voice recordings that the Defendant appears to

   have sent on the same Whats App messaging group. In DX40-41, the Defendant

   tells the group he “spoke to my attorney,” who referred him to his “closest friend”

   who “specializes in health care fraud.” The Defendant said he wanted others

   from the group to join a call with this specialist because they need to be “precise”

   with this person because “he knows everything about everything.” Ultimately,

   the Defendant saw this as “our way out and to getting paid.” The Defendant

   went on to state that this person would “answer our questions” and “help us with

   whatever.”

         The Defendant cannot offer his own out-of-court statements as a substitute

   for testimony. There is no non-hearsay purpose for which these statements

   would be relevant. For example, it is immaterial what “effect” the Defendant’s

   statements had on those who heard these statements (i.e., these other marketers

   or Ms. Sztyndor) because their beliefs are not at issue in this case. If the

   Defendant wants to testify that he thought all of his conduct was compliant, he

   can do so under oath before the jury and subject to cross-examination. He cannot

   do so through Ms. Sztyndor.


                                           17
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 18 of 31 PageID 628




                                  *      *      *     *

              The above discussion cites a handful of representative examples of the sort

   of hearsay and irrelevant statements contained in DX 35-36 and 39-42. Although

   there are many other statements not expressly addressed in this motion, these

   exhibits and Ms. Sztyndor’s testimony are inadmissible in their entirety. If the

   Defendant believes that any statements to which Ms. Sztyndor intends to testify

   are non-hearsay or fall within a hearsay exception, the government requests that

   the Court require the Defendant to identify which statements he plans to

   introduce and the basis for admission, and then conduct a hearing outside the

   presence of the jury to determine the admissibility of each statement. 10

        II.      Ms. Sztyndor’s Testimony Should Be Excluded To The Extent It
                 Lays The Foundation For Any Form Of Advice Of Counsel Defense.

              In light of the numerous references contained in DX35-36 and 39-42 to

   attorneys or specialists that the Defendant supposedly hired, threats to sue

   Metric, and vague legal opinions offered by Ms. Sztyndor (who never represented

   the Defendant to the government’s knowledge), the government anticipates that

   Defendant seeks to introduce Ms. Sztyndor’s testimony and DX35-36 and 39-42

   to lay the groundwork for an advice of counsel or good faith defense. Such




   10
          In addition, much of the discussion on these email chains fall far outside
   the scope of the relevant conduct in this case, which is yet another reason why
   they are inadmissible.


                                              18
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 19 of 31 PageID 629




   evidence would be an end-run around this Court’s prior order precluding this

   defense.

         The Defendant is free to argue lack of criminal intent as his defense, but

   bootstrapping such an argument with these exhibits or testimony from Ms.

   Sztyndor concerning these or related conversations would directly contravene the

   Court’s order precluding the Defendant from “asserting an advice of counsel or

   good faith defense at trial, including but not limited to calling witnesses for the

   purposes of advancing an advice of counsel defense, or referencing attorneys or

   advice received from attorneys.” (Dkt. 44)

         This is particularly true because the Defendant has – and cannot – show

   the requisite factual predicate for an advice of counsel or good faith defense. To

   establish an advice of counsel or good faith defense, Defendant must show that

   (1) he received the legal advice before engaging in the illegal conduct; (2) he

   completely disclosed to the lawyer the true nature of his conduct; and (3) he

   received legal advice and followed it. Nothing in DX35-36 or 39-42 provide such

   a foundation. With respect to other attorneys that the Defendant references he

   hired to sue Metric, none of the documents disclosed by the Defendant reflect

   any legal advice from them whatsoever. Ms. Sztyndor did not represent the

   Defendant and, in any event, appears to have become involved with the

   Defendant in June 2019---a month after the conspiracy alleged in the indictment

   is alleged to have ended in May 2019. In light of this, Ms. Sztyndor’s testimony


                                           19
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 20 of 31 PageID 630




   and DX35-36 and 39-42 are irrelevant for an advice of counsel or good faith

   defense.

         A recent example illustrates the government’s concerns. Ms. Sztyndor

   recently testified in a hearing in the Southern District of Florida before Judge

   Reinhart pertaining to privilege concerns asserted by a defendant who claimed

   he had entered into a common interest agreement with one of Ms. Sztyndor’s

   clients. In that case, Judge Reinhart declined to credit Ms. Sztyndor’s testimony

   and found no common interest privilege. See United States v. Minal Patel, Case

   No. 19-CR-80181-Ruiz/Reinhart, Dkt. No. 184 (Dec. 23, 2020). Judge Reinhart

   afforded “no weight” to exhibits that Ms. Sztyndor testified established a

   common interest agreement.      Id. at 10-11.    One set of exhibits was “not

   probative” of whether a common interest agreement existed, “even after

   considering the documents together with Ms. Sztyndor’s testimony,” and

   another set of exhibits was “not given any weight because they are unsworn and

   self-serving hearsay created after Ms. Sztyndor … became aware of the

   indictment.” Id. at 11.

         Here, too, many of Ms. Sztyndor’s communications were sent after she

   became aware of government investigations in this space and, for some of her

   emails, after the Defendant’s indictment (and many other CGx-related

   indictments) became public. And it was not until Ms. Sztyndor started sending

   legal memoranda to various government prosecutors within the last week and


                                          20
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 21 of 31 PageID 631




   half that Ms. Sztyndor was noticed as a witness in this case. 11 Although the

   government is not aware of a common interest agreement between the Defendant

   in this case and any of Ms. Sztyndor’s clients, the government is concerned that

   Ms. Sztyndor may also attempt to testify in this case, as she did before Judge

   Reinhart, to try to establish such an agreement or, at minimum, to enable the

   Defendant to argue that he somehow relied on legal advice offered by Ms.

   Sztyndor or others – even though that legal advice would have been provided in

   June 2019, a month after the conspiracy alleged in the indictment ended in May

   2019.

           Moreover, Defendant has not disclosed to the government what he told

   Ms. Sztyndor, other participants in these conversations, or his own lawyers that

   he hired to sue Metric about his payment arrangements with Metric.            An

   attorney’s legal opinion means nothing if it is based on false information. 12 And



   11
           As discussed in the next section, the government has concerns that Ms.
   Sztyndor’s testimony may also include testimony concerning her legal opinions
   set forth in the draft legal memoranda she recently sent to the government.
   12
          For instance, in DX35, Ms. Sztyndor states she reviewed her client’s
   contract and “found nothing unlawful about an hourly agreement or a flat fee
   settlement payment.” But the evidence at trial will show that as to the charged
   conspiracy, Defendant was paid on a per patient basis, and executed sham
   contracts and invoices making it appear as if he were paid on an hourly basis. If
   all Defendant disclosed to Ms. Sztyndor was the sham contracts and invoices and
   not the true per-patient compensation structure, Ms. Sztyndor’s legal opinions
   about those contracts and invoices would be irrelevant.



                                          21
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 22 of 31 PageID 632




   in any event, the Defendant is not charged with unlawfully marketing for Metric.

   His charges relate to different labs and different marketing contracts. Any good

   faith defense based on Ms. Sztyndor’s testimony or DX 35-36 and 39-42 would

   be hearsay, misleading to the jury, and overly prejudicial to the government. See,

   e.g., Pena v. Handy Wash, Inc., 114 F. Supp. 3d 1239, 1245 (S.D.F.L. 2015)

   (“Because the fact Defendants consulted counsel, without more, constitutes

   hearsay, and is furthermore irrelevant, misleading, and unfairly prejudicial to

   Plaintiff, this evidence is inadmissible.”).

          At minimum, if the Court declines to exclude DX35-36 and 39-42 or Ms.

   Sztyndor’s testimony, the government requests that the Court require a proffer

   from defense counsel, outside the presence of the jury, as to why these exhibits

   and related testimony are relevant so that Ms. Sztyndor’s testimony can be

   constrained to any limited admissible facts.

      III.   Ms. Sztyndor’s Testimony Should Be Excluded As Improper Legal
             Opinion Or Insufficiently Noticed Expert Opinion.

          Although defense counsel has represented that Ms. Sztyndor will not offer

   any opinions or testimony concerning Medicare coverage of CGx testing or the

   applicability of the AKS to marketers of CGx testing, the government remains

   concerned, based on Ms. Sztyndor’s correspondence with other federal

   prosecutors, her statements in DX35-36 and 39-42, and the Defendant’s exhibit

   list citing numerous Medicare coverage regulations previously relied upon by Ms.



                                            22
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 23 of 31 PageID 633




   Sztyndor, that Ms. Sztyndor may attempt to testify to the legal conclusions she

   previously presented in her draft memoranda to the government. In essence, Ms.

   Sztyndor argues that the government’s indictment against the Defendant is

   invalid because the government misinterprets Medicare rules and regulations, as

   well as the AKS. Such testimony should be excluded for multiple reasons.

         A. Ms. Sztyndor May Not Offer Legal Opinion Testimony.

         To the extent Ms. Sztyndor’s testimony will offer legal opinions regarding

   Medicare coverage of CGx testing or the scope of the AKS, her testimony should

   be excluded as impermissible legal opinion. “Testifying experts may not offer

   legal conclusions” and “courts must remain vigilant against the admission of

   legal conclusions, and an expert witness may not substitute for the court in

   charging the jury regarding the applicable law.” Cook v. Sherriff of Monroe County,

   402 F.3d 1092, 1112 n.8 (11th Cir. 2005).

         Ms. Sztyndor is unqualified to render anything but a legal opinion. 13 Ms.

   Sztyndor, to the government’s knowledge, has never worked for Medicare. She

   has never processed claims for Medicare. She has no relevant experience from

   which to form an opinion about what Medicare or its contractors might do or not



   13
          The government does not mean to imply that Ms. Sztyndor is qualified to
   render even the legal opinion she has put forth, and reserves the right to challenge
   Ms. Sztyndor’s qualifications as a legal expert in the event the Court determines
   her legal opinion is admissible.



                                           23
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 24 of 31 PageID 634




   do in certain hypothetical situations. Instead, she is a lawyer. Ms. Sztyndor’s

   legal conclusions derive not from her personal experience processing or auditing

   claims, interpreting and applying coverage guidelines to specific claims, or

   overseeing fraud investigations, but rather from her representation of multiple

   subjects who are now under federal, criminal investigation for their roles in

   various health care fraud schemes involving the use of telemedicine and CGx

   testing. 14 Indeed, her legal opinions appear to have been reached in connection

   with her recent attempts to convince the government to dismiss CGx-related

   indictments.

          As such, Ms. Sztyndor can make legal arguments on behalf of her clients.

   For instance, she can argue on behalf of her clients that if Medicare contractors

   take the position that Medicare does not cover genetic cancer screening tests, they

   are wrong as a matter of law. But she is unqualified to testify about whether




   14
          Ms. Sztyndor also serves as criminal counsel for additional individuals.
   Some of these investigations remain covert, while others are overt but not yet
   publicly identified. The government is prepared to disclose the names of those
   clients to the Court ex parte.

           Ms. Sztyndor’s representation of multiple individuals accused of similar
   conduct also creates the potential for conflicts of interest. It is difficult to imagine
   how Ms. Sztyndor can testify completely on cross-examination without revealing
   her client’s confidences, intruding on her clients’ attorney-client privilege, or
   potentially taking positions under oath that undercut her clients’ positions. This
   is yet another reason why she should not be permitted to testify at all.

                                             24
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 25 of 31 PageID 635




   Medicare contractors in fact would take that position when presented with

   circumstances surrounding a particular claim.

         In contrast, the government’s proposed Medicare expert, Stephen

   Quindoza, has decades of personal experience processing claims submitted to

   Medicare.    He has also overseen fraud investigations pertaining to claims

   submitted to Medicare, and educated others on how Medicare functions. As a

   result of his personal experience, Mr. Quindoza has obtained “scientific,

   technical, or other specialized knowledge within the scope of Rule 702,” and can

   testify about “how Medicare functions and what Medicare would do in a number

   of hypothetical circumstances.” Willner, 795 F.3d 1297, 1318 (11th Cir. 2015).

   Thus, Mr. Quindoza can testify about how Medicare in fact interprets regulations

   when deciding whether to pay a claim for reimbursement, and whether Medicare

   would in fact pay a claim if it knew certain circumstances around the claim.

   Similarly, while Mr. Quindoza can testify that Medicare does not cover genetic

   tests procured through kickback payments, Mr. Quindoza cannot testify that

   certain conduct violates the AKS. See United States v. Crabtree, 878 F.3d 1274,

   1287-88 (11th Cir. 2018) (observing that it “may have been prejudicial” for

   government expert to testify that payments to doctor violated the Stark law, a

   civil kickback prohibition).

         At its core, Ms. Sztyndor’s opinion is that the government’s indictments

   pertaining to CGx testing are fundamentally flawed, that Defendant’s (and


                                         25
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 26 of 31 PageID 636




   others’) conduct alleged in CGx-related indictments did not violate the law, and

   the indictment should be dismissed. Such arguments go to the sufficiency of the

   indictment and should be decided by the Court; such arguments are not the

   province of the fact-finder. 15 Cook, 402 F.3d at 1112 n.8. If the Defendant truly

   believes Ms. Sztyndor’s legal arguments have merit, the proper way to raise such

   arguments is not through the testimony in front of a jury of an attorney with other

   clients accused of the same misconduct, but rather through a motion to dismiss

   the indictment, the deadline for which has long since passed here. (Dkt. 8). 16

         B. Any Expert Opinion Testimony From Ms. Sztyndor Should Be
            Excluded For Inadequate Disclosure.

         Although testimony from Ms. Sztyndor concerning Medicare coverage of

   CGx testing would be impermissible legal opinion, at best such testimony would

   be considered expert opinion. See, e.g., Willner, 795 F.3d at 1318 (finding that

   district court abused its discretion by allowing testimony from government

   witness on “how Medicare functions” and hypothetical situations since such

   testimony was expert opinion and government had not disclosed the witness as



   15
         As such, the government may also object to questions posed to Mr.
   Quindoza that ask him to render a legal conclusion, rather than a conclusion
   about the scope of coverage based on his personal experience and expertise.
   16
          Defendant’s failure to file such a motion before now is inexcusable. Ms.
   Sztyndor’s legal theories are based on publicly available documents and
   regulations which have been available to the Defendant and his counsel for
   months.


                                           26
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 27 of 31 PageID 637




   an expert); see also Crabtree, 878 F.3d at 1287-88 (holding that district court did

   not abuse its discretion by allowing expert testimony concerning Medicare

   coverage guidelines for partial hospitalization programs). If Ms. Sztyndor’s

   testimony is considered expert opinion, then the Defendant’s late and inadequate

   disclosure of an expert witness on the eve of trial contravenes the Court’s

   Scheduling Order and unfairly prejudices the government. In this case, such a

   belated and incomplete disclosure would warrant exclusion of any expert

   opinions that Ms. Sztyndor may seek to offer. See, e.g., United States v. Petrie, 302

   F.3d 1280, 1288-89 (11th Cir. 2002) (upholding exclusion of defense expert where

   “defendant waited until Friday afternoon prior to the commencement of trial” to

   disclose an expert); see also United States v. Blair, 493 Fed. Appx. 38, 52 (11th Cir.

   2012) (holding that the defendant’s expert witness was properly excluded because

   the defendant failed to provide timely notice of the expert witness and because

   the proposed expert, who was a court employed interpreter, would have a conflict

   of interest). 17




   17
         In addition, the government views Ms. Sztyndor’s legal opinions on
   Medicare coverage of CGx testing as frivolous. Presenting them to a jury in any
   fashion—through Ms. Sztyndor or otherwise—would only serve to confuse the
   jury. To the extent Ms. Sztyndor’s testimony does cover Medicare coverage or
   the AKS and the Court declines to exclude such testimony on the grounds
   presented herein, the government intends to request a Daubert hearing out of the
   presence of the jury to determine whether Ms. Sztyndor’s testimony is
   admissible. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591 (1983).


                                            27
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 28 of 31 PageID 638




                                     Conclusion

         For the foregoing reasons, the government respectfully requests that the

   Court exclude the testimony of Ms. Sztyndor and Defense Exhibits 35-36 and 39-

   42. To the extent the Court declines to grant the government’s motion, the

   government alternatively moves the Court: (1) for a hearing outside the presence

   of the jury before Ms. Sztyndor’s testimony begins to determine if any of her

   testimony is not hearsay; and (2) to order the Defendant to immediately produce

   Jencks material for Ms. Sztyndor as required under Rule 26.2(a).


                                          Respectfully submitted,

                                   By:    /s/ Alejandro J. Salicrup
                                          Alejandro J. Salicrup
                                          Jamie de Boer
                                          Trial Attorneys
                                          U.S. Department of Justice
                                          Criminal Division, Fraud Section
                                          400 West Washington Street
                                          Suite 3100
                                          Orlando, Florida 32801
                                          (407) 648-7500
                                          alejandro.salicrup@usdoj.gov
                                          jamie.deboer@usdoj.gov




                                         28
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 29 of 31 PageID 639




                             RULE 88.9 CERTIFICATE

          I, Alejandro Salicrup, certify that I have conferred with counsel in a good
   faith effort to resolve the issues raised in the motion and have been unable to do
   so.




                                          29
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 30 of 31 PageID 640




                           CERTIFICATE OF SERVICE

         I hereby certify that on January 3, 2021 I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF, and that the foregoing
   document is being served this day on all counsel of record via transmission of
   Notice(s) of Electronic Filing.

                                        s/ Alejandro J. Salicrup
                                        Alejandro J. Salicrup




                                           30
Case 6:19-cr-00209-PGB-LRH Document 89 Filed 01/03/21 Page 31 of 31 PageID 641




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

    UNITED STATES OF AMERICA

    v.                                    CASE NO. 6:19-cr-209-ORL-40LRH

    IVAN ANDRE SCOTT



                                     ORDER

          The United States of America, having applied to this Court for an Order

    precluding the testimony of Robyn Lynn Sztyndor and excluding Defense

    Exhibits 35-36 and 39-42:

          IT IS HEREBY ORDERED that the testimony of Robyn Lynn

    Sztyndor and Defense Exhibits 35-36 and 39-42 are excluded.


          IT IS HEREBY ORDERED.


          Date: __________________


                                          ___________________________
                                          Hon. Paul G. Byron
                                          United States District Court Judge
